Wright, J.
The order setting aside the sale, and all proceedings thereunder, must be reversed. The plaintiff had no notice that such motion would be made, nor did he make a voluntary appearance thereto. “ To set aside a sale on motion, without notice, or showing that the opposite party voluntarily appeared, in no manner binds him, and the party making the same can derive no advantage therefrom.” Wright v. Ledaire, 3 Iowa, 241, and the authorities there cited.
As the record does not purport to contain all the evidence upon which the court below acted in deciding this motion, we shall not pass upon the correctness of tbe ruling. And this course we feel the more compelled to take, for the reason, that when the parties are all before the court the testimony and showing may be materially changed.
Reversed.